Citation Nr: 0909113	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to service connection for hearing loss, to 
include as secondary to service-connected status-post cyst 
removal, right side auditory meatus.
   

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1971 to July 
1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the RO that, 
in pertinent part, denied service connection for hearing 
loss.  The Veteran timely appealed.

In February 2008, the Veteran testified during a hearing 
before the undersigned at the RO.

In May 2008, the Board remanded the matter for additional 
development.


FINDING OF FACT

A clear preponderance of the evidence reflects that the 
Veteran does not have hearing loss recognized as a disability 
for VA purposes.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service, 
and a sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2008).

2.  A hearing loss disability is not proximately due to, or 
the result of, the Veteran's service-connected status-post 
cyst removal, right side auditory meatus.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through November 2001, March 2006, and June 2008 letters, the 
RO or VA's Appeals Management Center (AMC) notified the 
Veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service treatment records at the time of the Veteran's 
initial separation examination in March 1974 show that he 
underwent audiometric testing.  Audiometric testing revealed 
pure tone thresholds, in decibels, for each ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
5
5
LEFT
15
10
15
15
15

There is no evidence of sensorineural hearing loss manifested 
to a compensable degree within the first post-service year, 
to warrant service connection for hearing loss of either ear 
on the basis of presumptions referable to chronic diseases.

A post-service report of audiometric testing in January 1987 
revealed pure tone thresholds, in decibels, ASA units 
converted to ISO units, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
15
15
15
LEFT
30
10
15
15
10

More recent audiometric testing in June 2005 revealed pure 
tone thresholds, in decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
5
10
10
10
15

Discrimination was 100 percent bilaterally at a 30 decibel 
level of presentation.

The Veteran underwent an audiology consultation in March 
2006.  Pure tone testing revealed normal hearing sensitivity 
of each ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in each ear at the 50 decibel level of 
presentation, with masking.

The Veteran submitted audiogram reports that were conducted 
in July 2006 and in February 2008 for his employment.  The 
reports referred to the Veteran's noise exposure as an 
aircraft worker and an automotive mechanic, with recent noise 
exposure reported.  Each report recommended referral to an 
audiologist.  The audiograms suggested a hearing defect in 
each ear, but did not include Speech reception scores using 
the Maryland CNC Test.  A January 2008 report from a licensed 
vocational nurse indicated that the Veteran had a "hearing 
problem".  

In February 2008, the Veteran testified that he constantly 
worked around jet engines with power tools as a mechanic in 
service.  He testified that he also lived right underneath 
the flight deck on an aircraft carrier, and was exposed to 
excessive noise 24 hours daily.  He wore ear protection, but 
that did not totally protect his ears.

The Veteran underwent a VA examination in September 2008.  
Audiometric testing revealed pure tone thresholds, in 
decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
30
LEFT
15
20
25
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  Speech audiometry was not reported 
for the right ear as results were inconsistent with responses 
to pure tone testing and considered to be invalid.

The examiner opined that the Veteran had no significant 
hearing loss for VA purposes in either ear.  As such, there 
was no significant hearing loss associated with the service-
connected status-post cyst removal, right side auditory 
meatus.

Notwithstanding the Veteran's testimony that he had 
significant noise exposure in service, there is no competent 
evidence that establishes that he has, or ever has had, 
hearing loss of either ear recognized as a disability for VA 
purposes.  The statement by the licensed vocational nurse and 
the private audiograms have been considered, but the private 
audiograms do not comply with VA regulations since they do 
not include the Maryland CNC Test.  The statement by the 
vocational nurse refers to a hearing problem, but again does 
not establish the presence of a hearing loss for VA 
compensation purposes.  

All of the Veteran's in-service and post-service audiological 
evaluations that comply with VA regulations have consistently 
yielded results establishing that he does not have hearing 
loss to an extent recognized as a disability under the 
provisions of 38 C.F.R. § 3.385.   

Where, as here, the claim turns on a medical matter, the 
Veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the Veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
hearing loss, as defined by 38 C.F.R. § 3.385.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
Veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The September 2008 opinion was based on a review of the 
record and gives a rationale for the findings made.  It 
clearly weighs against a finding that the Veteran has a 
hearing loss disability that is proximately due to or the 
result of the service-connected status-post cyst removal, 
right side auditory meatus.  There is no positive etiology 
opinion of record supporting the Veteran's claim or 
challenging the conclusions made in the September 2008 
opinion.  

As the weight of the competent evidence is against the claim 
for a grant of service connection, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


